DETAILED ACTION
Response to Amendment
The amendment filed 06/06/2021 has been entered.
Claims 19-21 and 24 are cancelled. 
Claims 1-17 and 22-23 are amended.
Claims 1-18 and 22-23 are pending.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "simultaneously operated low-resolution display measurement portion" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A).
Regarding claim 1, Okada teaches ….. a transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A,B in Fig, 7; Col 5, lines 35- 45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[Col 5, lines 55-65], wherein the ultrasonic three dimensional measurement apparatus is adapted so that high frequency signals are radiated in a front direction and low frequency signals are radiated in marginal directions and outgoing wave fronts in the front direction orthogonal to the arrangement direction of the transmitter and outgoing wave fronts in vicinity of the front direction have a high frequency and outgoing wavefronts in the marginal directions have a low frequency[Col 5, lines 55-65]. 
Okada does not explicitly teach a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter. 
Katakura teaches a transmitter arranged in a one- dimensional direction and a receiver one-dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter[#8, #38, of Fig 8],.....wherein a transmitted sound wave has a different frequency 
It would have been obvious to modify the transmitter of Okada with the specific transmitter arrangement of Katakura to produce a one dimensional transmitter and one dimensional receiver orthogonal the transmitter, thereby enabling the system to send sound waves with differing waveforms in multiple directions simultaneously.
Regarding claim 5, Okada teaches that ….. the transmitter transmitting a plurality of outgoing wave fronts during a single transmission and reception period[A, B in Fig 7, 8; Col 5, Lines 35-45], wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction [Col 5, lines 55-65], wherein the azimuth of the outgoing wave fronts is changed and an operation of transmitting the plurality of outgoing wave fronts during the single transmission and reception period is carried out a plurality of times[Fig 7, 8; Col 5, Lines 55-65]. 
Okada does not explicitly teach – but Katakura teaches a transmitter arranged in a one-dimensional direction and a receiver one- dimensionally arranged in a direction orthogonal to an arrangement direction of the transmitter, [#8, #38 in Fig 8] .....wherein a transmitted sound wave has a different frequency depending on an azimuth relative to the transmitter arrangement direction[0017, 0045],…. 

Regarding claim 2, Okada teaches both the azimuth of the outgoing wave fronts and the frequency of a sound wave change in a fixed direction relative to the front direction [Col 5, lines 55-65]. 
Katakura also teaches both the azimuth of the outgoing wave fronts and the frequency of a sound wave change in a fixed direction relative to the front direction[#27 and #28 in Fig 5; 0017].
Regarding claim 4, Okada does not explicitly teach the transmitted sound waves of the outgoing wave fronts to be transmitted in an adjacent azimuth are respectively set to have frequencies closer to each other at or by more than a limit frequency interval that is at least a frequency bandwidth 1 /T. [Col 5; Lines 10-20, 55-65 teaches that various frequencies can be used]
It would have been obvious to limit have frequencies closer to each other at or by more than a limit frequency interval that is at least a frequency bandwidth 1 /T, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 23,. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A) as applied to claim 1 above, and further in view of Frodyma (US 2007/0070814 A1).
Regarding claim 3, Okada does not explicitly teach the transmission is delay control drive that transmits sound waves in a direction that is determined by applying same waveforms with time difference to respective transmitting elements[Though time delay for transmit beamforming is well known in the art]. 
Frodyma teaches that the transmission is delay control drive that transmits sound waves in a direction that is determined by applying same waveforms with time difference to respective transmitting elements. [Background 0004-0011]
It would have been obvious to modified the transmitter of Okada with the time delay for transmit beamforming of Frodyma in order to create a transmitter that uses time delay for beamforming thereby having more ways to direct the beam.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A) as applied to claim 5 above, and further in view of Tateyama (US 2012/0022373 A1).
Regarding claim 6, Okada does not explicitly teach the apparatus is set to increase measurement speed by performing low- resolution measurement that reduces the resolution of azimuth/distance direction respectively, thereby simultaneously presenting limit resolution display which displays a result of measurement based on transmitter limit resolution or receiver limit resolution, and high speed low-resolution display which displays the result of measurement based on the resolution that is intentionally reduced from the limit resolution[Though optimizing processing to balance scanning speed and resolution would we well known in the art]. 

It would have been obvious to have modified the transmitter of Okada with the resolution reduction of Tateyama in order to optimize processing to balance speed with resolution display. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7-10, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A) as applied to claim 5, x above, and further in view of Frista '240 (WO 03/001240 Al).
Regarding claim 7, Okada does not explicitly teach wherein limit resolution display with a limited target space region is performed.
 Frista ‘240 teaches that wherein limit resolution display with a limited target space region is performed [Page 7 line 10 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have limit resolution display with a limited target space region, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 8, Okada does not explicitly teach wherein the limit resolution display with the limited target space region limits a space region in a transmitter resolution direction. 
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region limits a space region in a transmitter resolution direction. [Page 7 line 10 to page 8 line 20]. 
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have limit resolution display with a limited target space region limiting a space region in a transmitter resolution direction, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 9, Okada does not explicitly teach wherein the limit resolution display with the limited target space region limits a space region in a receiver resolution direction. 
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region limits a space region in a receiver resolution direction. [Page 7 line 11 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada in view of the display system of Frista '240 to have limit resolution display with a limited target space region limiting a space region in a receiver resolution direction, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 10, Okada does not explicitly teach wherein the limit resolution display with the limited target space region limits a space region in a transmitter resolution direction and in a receiver resolution direction simultaneously. 

It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have limit resolution display with a limited target space region in a transmitter resolution direction and in a receiver resolution direction simultaneously, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 12, Okada does not explicitly teach wherein the limit resolution display with the limited target space region displays only a cross section position and comprises a device for selecting a specific distance. 
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region displays only a cross section position and comprises a device for selecting a specific distance [Page 7 line 11 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have limit resolution display with a limited target space region displays only a cross section position and comprises a device for selecting a specific distance, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 13, Okada does not explicitly teach wherein the limit resolution display with the limited target space region focuses on a specific distance and comprises a device for limiting the space region in a distance direction. 
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region focuses on a specific distance and comprises a device for limiting the space region in a distance direction. [Page 7 line 11 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada with of the display system of Frista '240 to have limit resolution display with a limited target space region focuses on a specific distance and comprises a device for limiting the space region in a distance direction, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 14, Okada does not explicitly teach wherein the limit resolution display with the limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction. 
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction [Page 7 line 11 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have limit resolution display with a limited target space region limits regions in all of a transmitter resolution direction, a receiver resolution direction, and a distance direction, thereby enabling the target area in various arbitrary manners with respect to transmitter 
Regarding claim 16, Okada does not explicitly teach wherein the device for limiting the space region in the distance direction is determined by a distance at which a first strong signal reaches in each direction of low-resolution display. 
Frista ‘240 teaches that wherein the device for limiting the space region in the distance direction is determined by a distance at which a first strong signal reaches in each direction of low-resolution display [Page 7 line 11 to page 8 line 20].
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 to have the device for limiting the space region in the distance direction is determined a distance at which a first strong signal reaches in each direction of low-resolution display, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Regarding claim 17, Okada, as modified, teaches ….., a plurality of outgoing wave fronts are normally transmitted in a single transmission and reception period[Fig 7, 8; Col 5, Lines 55-65]. 
Okada does not explicitly teach does not explicitly teach wherein the limit resolution display with the limited target space region limits the space region in the transmitter resolution direction to only a single outgoing wave front direction and in the simultaneously operated low-resolution display measurement portion…
Frista ‘240 teaches that wherein the limit resolution display with the limited target space region limits the space region in the transmitter resolution direction to only a single outgoing 
It would have been obvious to have modified the transmitter of Okada with the display system of Frista '240 so the limit resolution display with the limited target space region limits the space region in the transmitter resolution direction to only a single outgoing wave front direction and in the simultaneously operated low-resolution display measurement portion, thereby enabling limiting the target area in various arbitrary manners with respect to transmitter and receiver resolution and directions to make various displays as needed to display different points of interest.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A) and Frista '240 (WO 03/001240 Al) as applied to claim 10 above, and further in view of Frista '166 (US 2003/0023166 Al).
Regarding claim 11, Okada does not explicitly teach wherein a limited region for display is rotated about an axis defined by a region of intersection between limited space regions in the transmitter resolution direction and in the receiver resolution direction.
Frista ‘166 teaches that wherein a limited region for display is rotated about an axis defined by a region of intersection between limited space regions in the transmitter resolution direction and in the receiver resolution direction [Abstract].
It would have been obvious to have modified the transmitter of Okada with the display system of Frista ‘166 in order to create a limited region for display which is rotated about an axis defined by a region of intersection between the limited space regions in the transmitter resolution direction and in the receiver resolution direction, thereby enabling being able to rotate the image in various arbitrary manners for better viewing.
Claims 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 5,517,996 A) in view of Katakura (JP 2013-057518 A) and Tateyama (US 2012/0022373 Al) as applied to claim 6 above, and further in view of Frista '240 (WO 03/001240 Al).
Regarding claim 15, Okada does not explicitly teach wherein limit resolution display with a limited target space region is displayed in a juxtaposed manner. 
Frista ‘240 teaches wherein limit resolution display with a limited target space region is displayed [Page 7 line 11 to page 8 line 16]. 
Tateyama teaches displaying in a juxtaposed manner [Figure 8A; Para 58].
It would have been obvious to have modified the transmitter in Okada with the display in Frista ‘240 in order to create a display wherein limit resolution display with a limited target space region is displayed and the display of Tateyama in order to create a display in a juxtaposed manner, thereby enabling side by side comparison of various regions simultaneously.
Regarding claim 18, Okada does not explicitly teach wherein the ultrasonic three-dimensional measurement apparatus is adapted to achieve low-re solution display without narrowing apertures of the transmitter and the receiver. 
Tateyama teaches that wherein the ultrasonic three-dimensional measurement apparatus is adapted to achieve low-re solution display without narrowing apertures of the transmitter and the receiver [Fig 8; para 62].
It would have been obvious to have modified the transmitter in Okada with the display of Tateyama in order to display images in a low resolution display without changing other settings, thereby enabling various displays.
Regarding claim 22, Okada does not explicitly teach wherein the ultrasonic three-dimensional measurement apparatus is adapted so that the limit resolution display with the limited target space region is displayed as being expanded relatively to low- resolution display.
Tateyama teaches that wherein the ultrasonic three-dimensional measurement apparatus is adapted so that the limit resolution display with the limited target space region is displayed as being expanded relatively to low-resolution display [Fig 8; para 62].
It would have been obvious to have modified the transmitter in Okada with the display of Tateyama in order to create a display of certain images in low resolution, thereby enabling close examination of specified regions.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument on pages 10-12 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "without reversing the polarization axis" and "relationship between frequency and radiation azimuth to be independently set") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant's argument on page 13 that false images are prevented, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument on pages 13-14 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "high azimuth resolution and high distance resolution") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim 6 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645     
                                                                                                                                                                                                   /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645